 Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 1 of 18 PAGEID #: 1




                      UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

TERESA AND TIMOTHY GRAHAM,                 Case No: 2:21-CV-3793
3685 Christmas Rock Rd, SW
Lancaster, Ohio 43130                      Judge

     Plaintiffs,                           CLASS ACTION COMPLAINT

     v.                                    (Jury Demand Endorsed Hereon)

THE CONTAINER STORE, INC.
2000 Valwood Parkway
Dallas, TX 75234

Serve: Cogency Global Inc.
       3958-D Brown Park Dr.
       Hilliard, Ohio 43026

DOES 1-10,

     Defendants.




     For their complaint against the Defendants, The Container

Store, Inc. (“Container Store”) and Does 1-10, Plaintiffs state

based upon personal knowledge, information and belief, and the

investigation of their counsel as follows:


I.   PRELUDE

     1.    This case concerns the appalling treatment of

customers by the Defendant the Container Store and their unknown

accomplices, Does 1-10, whose identities cannot be ascertained

at this time. Simply put, the Container Store promised to remove

all unwanted products and refund the amount paid by the

Plaintiffs but breached their oral agreement with the Plaintiffs


                                       1
 Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 2 of 18 PAGEID #: 2




by taking the property and never refunding the amounts paid by

the Plaintiffs. Moreover, the Container Store kept property that

they took from the Plaintiffs’ home and did not provide

Plaintiffs with a refund for the property even though Defendants

were the one who removed the property from the Plaintiffs’ home.

      2.   The treatment of the Plaintiffs by the Container Store

has been awful from the very start of the relationship.

Plaintiffs purchased tens of thousands of dollars of products

from the Container Store and the Container Store took excessive

amounts of time to provide the Plaintiffs with the purchased

products, delivered the wrong products, provided Plaintiffs with

installers that failed to show up and overall treated Plaintiffs

as if they were a nuisance.


II.   PARTIES

      3.   Plaintiffs Teresa (“Teresa”) and Timothy (“Timothy”)

Graham are a married couple that reside in Lancaster, Ohio,

Fairfield County. Plaintiffs have suffered substantial losses as

a result of the acts complained of herein.

      4.   Defendant The Container Store, Inc. (“Container

Store”) is a retail store that specializes in providing

customers with storage solutions for the home. Container Store

sells nearly every type of imaginable storage unit, including

storage solutions for the laundry, closet and other spaces in

the home. Container Store is based in Dallas, Texas.



                                       2
 Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 3 of 18 PAGEID #: 3




III. JURISDICTION AND VENUE

       5.   This Court has original jurisdiction over this action

under the Class Action Fairness Act, 28 U.S.C. §1332(d), because

this is a class action in which (1) at least some members of the

proposed Class have different citizenship from Defendant(s); (2)

the proposed class consists of more than 100 persons or entities;

and (3) the claims of the proposed members of the Class exceed

$5,000,000 in the aggregate.

       6.   This Court has personal jurisdiction over Defendants

because Defendants do business in this District, and a substantial

number of the events giving rise to the claims alleged herein took

place in this District.

       7.   Venue is proper in this District pursuant to 28 U.S.C.

§ 1391(b)(2) because at least one of the Plaintiffs resides in

this   District,    Defendants    do   substantial     business    and   derive

substantial    revenues    from    business    in   this   District,     and      a

substantial part of the events or omissions giving rise to the

alleged claims occurred in this District.

IV.    PLAINTIFFS’ NIGHTMARE EXPERIENCE

       8.   Several years ago, Plaintiffs began receiving

marketing materials from the Defendants. The materials promoted

storage solutions for the laundry and closet spaces being sold

by the Container Store.




                                       3
 Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 4 of 18 PAGEID #: 4




     9.    The marketing materials that the Plaintiffs received

indicated that the Container Store could provide the Plaintiffs

with reputable and reliable third parties who would install the

products sold by the Container Store.

     10.   Plaintiffs operate a business that helps hurricane and

other storm victims recover after a devastating storm has hit

their area. Thus, sometimes Plaintiffs can be away from home for

long periods of time. As a result, the Plaintiffs have limited

and valuable time in which to deal with issues that arise when a

product supplier such as the Defendants fails to provide the

promised products and services. Plaintiffs have limited time at

home with which to deal with issues related to the home,

including the purchase, installation and return of the

Defendants’ products.

     11.   Sometime around 2016, Teresa paid a third-party

organizer associated with the Defendants to provide guidance on

storage solutions for her home. Following the guidance of the

third-party organizer, Teresa began to purchase items from the

Container Store.

     12.   After her purchase of the items from the Container

Store, Teresa became very busy with their storm assistance

business. However, she eventually returned home and noticed that

although it had been almost a year, the Defendants still had not




                                       4
 Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 5 of 18 PAGEID #: 5




delivered the products that the Plaintiffs purchased from the

Container Store.

     13.   Teresa contacted the third-party installer to obtain

delivery of the products Plaintiffs purchased from the Container

Store and to have them installed. However, due to health

problems, the installer, recommended by the Defendants, was no

longer able to help with the installation of the products

purchased from the Container Store.

     14.     Plaintiffs became increasingly frustrated with the

inability to obtain and install the products that they purchased

from the Defendants. Plaintiffs requested a refund for the

products that they still had not received from the Defendants.

However, the Defendants indicated that they would only refund

the purchase price and not the taxes paid and they would only

give the Plaintiffs gift cards for use in the Container Store.

Believing that they had no choice, the Plaintiffs determined to

accept the Defendants’ gift cards even though they did not

include sales tax and could only be used in the Container Store.

     15.   Since the gift cards would only be good in the

Container Store, Teresa returned to the Container Store to look

for products that she could purchase with the gift cards.

However, Teresa decided to go to the Container Store located in

Cincinnati, Ohio because of the poor treatment she received from

the Container Store in Columbus, Ohio.




                                       5
 Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 6 of 18 PAGEID #: 6




     16.   The Defendants’ Cincinnati, Ohio store advised Teresa

that if she makes a new purchase that day, they would cancel out

the gift cards and give her a full refund that included the

amount of sales tax that she paid. Teresa believed that this was

the best option offered to her because it actually refunded the

substantial sales tax paid. Thus, Teresa purchased new items

from the Defendants’ Cincinnati Container Store.

     17.   The Defendants’ Cincinnati, Ohio Container Store

cancelled the gift cards that were to be mailed to the

Plaintiffs and issued a credit to the Plaintiffs. At the time,

Plaintiffs believed that the Cincinnati store had credited them

with a full refund, including the sales tax that they had paid.

However, sometime later, the Plaintiffs realized that the

Cincinnati store had not refunded Plaintiffs the sales tax that

they paid as the store had promised.

     18.   After purchasing the new products, Teresa received an

email from the third-party installer recommended by the

Defendants. The Defendants’ installer was attempting to schedule

installation of the Defendants’ products. However, after

learning of the newly purchased products, the third-party

installer began to question whether the products purchased from

the Cincinnati store would work in the Plaintiffs’ home.

     19.   Teresa continued trying to work with the third-party

installer recommended by the Defendants to get the proper




                                       6
 Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 7 of 18 PAGEID #: 7




products and get them installed. However, the third-party

installer was unable to schedule Plaintiffs’ installation

because she was too busy.

     20.    Teresa attempted to book the installation of the

products purchased from the Defendants’ Cincinnati store with

other third-party designer/installers recommended by the

Defendants. However, they too were unable to install the

products for the Plaintiffs as they were too busy.

     21.    Unable to get the products purchased from the

Defendants’ store installed, Teresa attempted to return the

products purchased from the Defendants Cincinnati store.

However, the Defendants’ store manager was immediately hostile

and refused to return the items for the Plaintiffs.

     22.    Unable to get a return from the Defendants’ store,

Plaintiffs contacted Defendants’ corporate office for help.

Plaintiffs were told that the Defendants’ Area Manager was out

but would be in touch with the Plaintiffs as soon as she

returned.

     23.    In June 2017, Teresa received an email from Jodi

Rubbelke-Johnson (“Johnson”), the Container Store Installation

Coordinator. In the email Johnson indicated that her team of

contractors would be out the Plaintiffs’ residence on June 17,

2017 to pick up ALL of the items that Plaintiffs purchased from

the Defendants’ stores, uninstall and pick up any already




                                       7
 Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 8 of 18 PAGEID #: 8




installed Container Store items and return all of the items for

the Plaintiffs.

     24.   Plaintiffs indicated to Johnson that some of the

Defendant’s products were acceptable and had been purchased

awhile ago. However, Johnson urged the Plaintiffs to let her

return ALL of the items that the Plaintiffs had purchased from

the Defendants and give Plaintiffs a full refund for ALL of the

Defendants’ products that Johnson’s contractors removed.

     25.   On June 17, 2017, Defendants’ contractors came to the

Plaintiffs’ residence and removed all installed and uninstalled

products that Plaintiffs had purchased from the Container Store.

Defendants’ contractors carelessly threw and crammed the items

from the Plaintiffs’ residence in the back of a truck and took

them all to the closest Container Store for processing of the

refund.

     26.   In total, Defendants’ contractors removed Defendants’

products that cost the Plaintiffs tens of thousands of dollars.

Plaintiffs reasonably believed that they would receive the

promised refund for ALL of the returned products.

     27.   On June 26, 2017, Teresa received an email from Eva

Gordon in Defendants’ corporate office. The email advised the

Plaintiffs that they would NOT be receiving a refund for ALL of

the products removed by the Defendants, contrary to the promises

of the Defendants.




                                       8
 Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 9 of 18 PAGEID #: 9




     28.   Defendants gave Plaintiffs a short window of 3 days in

which to pick up the products that Defendants now refused to

return, contrary to Defendants’ earlier promises. However, when

Timothy tried to contact the store to pick up the items he was

told that the store representatives were not permitted to speak

to him. Moreover, the items had been uninstalled, crushed and

damaged as a result of being hastily removed and thrown into a

truck by the Defendants’ contractors.

     29.   The Plaintiffs should not have been required to pick

up the products that the Defendants promised to return. Nor

should Plaintiffs have been required to reinstall the items that

the Defendants would not return. These items were all removed by

the Defendants under the agreement that the Plaintiffs would

receive a full refund for ALL of the items.

     30.   Plaintiffs argued that the Defendants should refund

the price of ALL of the purchased products as promised. However,

Defendants refused to refund the entire purchase price for ALL

of the items that the Defendants removed from the Plaintiffs’

home.




                                       9
Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 10 of 18 PAGEID #: 10




V.    CLASS ACTION ALLEGATIONS

      31.   Plaintiffs seek to bring this case as a class action,

under Rule 23 of the Federal Rules of Civil Procedure, on behalf

of themselves and all others similarly situated. Plaintiffs have

identified three classes that they represent which are defined

as:

      FIRST CLASS: BREACH OF AGREEMENT CLASS

      All individuals and entities that have purchased
      products from the Defendants for personal, family or
      household use and were promised a refund by the
      Defendants that was not provided.

      SECOND CLASS: CONVERSION CLASS

      All individuals and entities that have purchased
      products from the Defendants for personal, family or
      household use and had property removed from their
      homes by the Defendants and did not receive a full
      refund for the property removed by the Defendants.

      THIRD CLASS: TAX REFUND CLASS

      All individuals and entities that purchased products
      from the Defendants for personal, family or household
      use, returned some or all of those products to the
      Defendants’ stores and did not receive a refund of the
      taxes that they paid for the products.

      Excluded from the Classes above are Defendants, any
      entity in which Defendants have a controlling interest
      or which has a controlling interest of Defendants, and
      Defendants’ legal representatives, assigns and
      successors. Also excluded are the judge to whom this
      case is assigned and any member of the judge's
      immediate family.

      32.   The number of persons who are members of the Classes

described above are so numerous that joinder of all members in

one action is impracticable. The popularity of the Defendants’


                                       10
Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 11 of 18 PAGEID #: 11




products, the sales numbers and the policies of the Defendants

confirm that the Classes are too numerous for joinder. A brief

search of the internet reveals that the acts complained of

herein are common practices by the Defendants across the

country.

     33.    Questions of law and fact that are common to the

entire Class predominate over individual questions because the

actions of Defendants complained of herein were generally

applicable to the entire Class. These legal and factual

questions include, but are not limited to:

     a.     Whether Defendants have previously failed to honor
            promises regarding the return of products;

     b.     Whether Defendants planned not to give Plaintiffs full
            return credit as promised for all return products at
            the time that they authorized the Plaintiffs to return
            all products purchased from the Defendants;

     c.     Whether Defendants have wrongfully converted the
            property of the Plaintiffs;

     d.     Whether the Defendants failed to return taxes paid as
            part of their routine in the return of products;

     e.     Whether Defendants failed to honor promises to the
            Plaintiffs and others;

     f.     Whether Defendants breached a duty owed to the
            Plaintiffs and Class Members;

     g.     Whether Defendants breached their warranty and/or
            agreement with the Plaintiffs;

     h.     Whether Defendants failed to perform in accordance
            with the warranty by the Defendants;

     i.     Whether the Defendants’ warranties are unconscionable
            and unenforceable; and



                                       11
Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 12 of 18 PAGEID #: 12




     j.     Whether the Plaintiffs and other Class Members
            suffered damages as a result of the Defendants’
            conduct.

     34.    Questions as to the misrepresentations, breach of

warranty and failure to return sales tax are common to

Plaintiffs and other Class Members. The determination of these

questions will be common to the Plaintiffs and other Class

Members.

     35.    The determination of the Defendants’ knowledge

concerning the falsity of its statements made in promises to the

Defendants will be common to the Plaintiffs and other Class

Members.

     36.    The determination of whether Defendants breached

contracts and/or warranty agreements with the Plaintiffs and

Class Members will be common to the Plaintiffs and other Class

Members. The determination of whether Defendants’ warranties

fail their essential purpose will be common to the Plaintiffs

and other Class Members.

     37.     Whether Defendants (i) violated any applicable state

laws and pursued the course of conduct complained of herein;

(ii) acted intentionally or recklessly in engaging in the

conduct described herein; and (iii) the extent of the

appropriate measure of injunctive and declaratory relief,

damages and restitution relief are common questions to the

Plaintiffs and other Class Members.




                                       12
Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 13 of 18 PAGEID #: 13




     38.    Plaintiffs’ claims are typical of the other Class

Members. Plaintiff purchased products from the Defendants and

returned the products when told by the Defendants to return all

of the products. Defendants only offered to give Plaintiffs a

refund of the price of the products and not the sales tax paid

by the Plaintiffs. Additionally, Defendants failed to honor

their promise to give the Plaintiffs a full refund on their

products even though the Defendants sent out the people to get

the products and took ALL of the products Plaintiffs had

purchased from the Defendants. Only later, after destroying the

products while hauling them in heaps of removed products did the

Defendants tell the Plaintiffs to come pick up the products they

refused to return. By that time, the Plaintiffs’ products were

ruined, uninstalled and miles from their home.

     39.    Plaintiffs will fully and adequately represent and

protect the interests of the Class because of the common

injuries and interests of the Class Members and the conduct of

the Defendants that is or was applicable to all Class Members.

Plaintiffs have retained counsel who is competent and

experienced in the prosecution of class action litigation and

Plaintiffs have no interests that are contrary to or in conflict

with those of the Class they seek to represent.

     40.    A class action is superior to all other available

methods for fair and efficient adjudication of this controversy.




                                       13
Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 14 of 18 PAGEID #: 14




The management of this action as a class action does not present

any difficulties that preclude its maintenance as a class

action. Moreover, the prosecution of separate actions by

individual Class Members would create a risk of inconsistent and

varying adjudications concerning the subject of this action,

which adjudications could establish incompatible standards of

conduct for Defendant under the laws alleged herein.

      41.   The claims of the Class may be certified under Rule

23(b)(1), (b)(2) and/or (b)(3). The members of the Class also

seek declaratory and injunctive relief but also seek sizeable

monetary relief equal to the warranties to which the Members of

the Class were deprived.

VI.   COUNTS

      A.    BREACH OF ORAL AGREEMENT

      42.   Plaintiffs incorporate the allegations in the

preceding paragraphs as if fully restated herein.

      43.   In June 2017, a representative from the Defendants’

corporate offices contacted Plaintiffs. Defendants’

representative advised Plaintiffs that they were going to pick

up all of the products that the Plaintiffs purchased from the

Defendants and return the amount that the Plaintiffs paid for

the products.

      44.   Plaintiffs asked Defendants’ representative if they

wanted to give them a refund of all products that they had




                                       14
Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 15 of 18 PAGEID #: 15




purchased from the Defendants, including the older products that

the Plaintiffs had purchased from the Defendants. Defendants’

representative promised that they would return and refund the

Plaintiffs for ALL of the products that the Plaintiffs purchased

from the Defendants.

     45.    Defendants’ corporate representative sent out a group

of people to uninstall all of the products that the Plaintiffs

purchased from the Defendants and pick up all of the products

that the Plaintiffs purchased from the Defendants. The team of

individuals sent out by the Defendants’ representative removed

all of the installed products that the Plaintiffs purchased from

the Defendants, threw the products in the back of a truck,

damaging the products, and took the products to the Defendants’

store.

     46.    On June 27, 2017, Plaintiffs received a message from

Defendants’ corporate representative advising that the

Defendants would not honor their promise to provide a refund for

all of the products that the Defendants removed from the

Plaintiffs’ home. Defendants’ representative advised the

Plaintiffs that they could come pick up the items that the

Defendants would not refund at a store located miles from the

Plaintiffs’ home. But, by this time the Plaintiffs’ products

were uninstalled and damaged.




                                       15
Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 16 of 18 PAGEID #: 16




     47.    As a result of the Defendants’ breach of the oral

agreement to provide the Plaintiffs with a full refund for all

of the products that the Defendants removed from their home, the

Plaintiffs have been damaged and are entitled to compensation.

     B.     BREACH OF WARRANTY

     48.    Plaintiffs incorporate the allegations in the

preceding paragraphs as if fully restated herein.

     49.    As a result of the allegations in the preceding

paragraphs, Defendants have breached their warranty on the

products sold to the Plaintiffs and other Class Members.

     50.    Defendants warranted that their products would be

suitable for the Plaintiffs’ home or the Defendants would

provide a full refund of the price of the products. Defendants

agreed that the products purchased by the Plaintiffs were not

suitable for the Plaintiffs’ home and removed the products

themselves. However, Defendants refused to provide a refund of

the price paid for all of the products that they removed from

the Plaintiffs’ home. Defendants also refused to refund the

taxes paid by the Plaintiffs and subsequently refused to provide

even a refund of the price of the products.

     51.    As a result of the Defendants’ breach of the warranty

of their products, Plaintiffs have been damaged and are entitled

to compensation.




                                       16
Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 17 of 18 PAGEID #: 17




     C.     UNJUST ENRICHMENT

     52.    Plaintiffs incorporate the allegations in the

preceding paragraphs as if fully restated herein.

     53.    As a result of the conduct alleged herein, Defendants

have been unjustly enriched. Defendants uninstalled, removed and

damaged the products that Plaintiffs purchased from the

Defendants and despite promising to refund the Plaintiffs for

the products, removing, damaging and keeping the products,

Defendants refused to provide a refund for the products

Plaintiffs purchased from the Defendants.

     54.    Defendants have kept the Plaintiffs’ products, damaged

the products and removed them from Plaintiffs’ home, but have

not provided a refund for the products. As a result, the

Defendants have been unjustly enriched and Plaintiffs have been

damaged and are entitled to compensation.

VII. PRAYER FOR RELIEF

     Wherefore Plaintiffs pray for the following relief:

            a.    That this action be certified as a class action,

that the Plaintiffs be designated class representatives, and

Plaintiffs’ counsel be designated counsel for the Class;

            b.    That Plaintiffs be awarded compensatory damages

in an amount to be determined at trial;

            c.    That Plaintiffs be awarded punitive damages to

the extent permitted and as determined by this Court or a jury;




                                       17
Case: 2:21-cv-03793-EAS-CMV Doc #: 1 Filed: 06/24/21 Page: 18 of 18 PAGEID #: 18




            d.    That Plaintiffs be awarded the fees and costs

incurred in bringing this litigation; and

            e.    Such other relief as this Court or a jury

determine appropriate.

VIII.       JURY DEMAND

     Plaintiffs demand a jury for all issues triable to a jury.



                                            Respectfully submitted,

                                            /s/ Patrick G. Warner
                                            Patrick G. Warner (0064604)
                                            pwarner@pwarnerlaw.com
                                            Warner Law Group LLC
                                            513 East Rich Street
                                            Suite 201A
                                            Columbus, Ohio 43215
                                            Telephone: 614.226.4077
                                            Facsimile: 614.675.9919

                                            Counsel for the Plaintiffs




                                       18
